Citation Nr: 0513471	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for amebic dysentery.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for peripheral 
neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1966 to May 1969.  Such duty 
included service in the Republic of Vietnam.


REMAND

The veteran seeks entitlement to service connection for the 
following:  1) left knee disability; 2) low back disability; 
3) malaria; 4) heart disease; 5) a stomach disorder; 6) 
amebic dysentery; 7) a sleep disorder; and 8) peripheral 
neuropathy.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Shortly after the RO received the veteran's claim, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that was necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
would seek to provide; (3) the information and evidence that 
the veteran was expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertained 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he had pertaining to his 
claims.  

In letters, dated in May and August 2001, the RO requested 
that the veteran provide evidence to support his various 
claims.  However, those letters did not specify the 
information and evidence that the VA would seek to provide, 
nor did it specify the information and evidence that the 
veteran was expected to provide.  As such, those letters were 
not adequate to notify the veteran of the information and 
evidence necessary to substantiate a claim for VA benefits.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record shows that during his May 1966 pre-
induction examination, the veteran reported that he had 
injured his left knee 3 years earlier.  He stated that 
occasionally, it was painful; however, the examiner found 
that it did not disqualify the veteran from entry into 
service.  

In service in August 1967, the veteran injured his left knee.  
It was noted that he had first injured in 1964, while playing 
badminton.  He had reportedly been told that in 1964, he had 
injured ligaments.  

The service medical records also show that in April 1968, the 
veteran sustained muscle strain of the thoracic spine.  

During his service separation examination in April 1969, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, back trouble of any kind or a trick or 
locked knee.  

In September 2001, the veteran underwent a VA orthopedic 
examination.  Following that examination, the relevant 
diagnoses were degenerative disc disease at L5-S1 and 
degenerative arthritis of the left knee.  The examiner was 
not requested to give an opinion as to whether either or both 
of those disorders was related to any incident in service.

A further review of the record shows that in October 2000, 
the veteran became eligible to receive Supplemental Security 
Income from the Social Security Administration.  It also 
shows that he was later granted Social Security Disability 
benefits.  The records associated with those benefits have 
not been placed in the veteran's claims file.

In June 2001, the veteran reported that after his discharge 
from the service, he had been treated at the VA Medical 
Center (MC) in San Francisco, California.  Although he did 
not specify the nature of that disorder, he suggested that it 
involved the gastrointestinal problems.  In July 2001, the 
veteran's parents confirmed that after his discharge from 
service, the veteran had been hospitalized for two weeks of 
observation at the San Francisco VAMC.  The records 
associated with that hospitalization have not been associated 
with the veteran's claims file.

In June 2001, the veteran reported that from July 1973 to 
November 2000, he had been hospitalized in Michigan for a 
heart disorder.  However, he did not specify the name and 
address of the facility where he had been treated, nor did he 
specify the dates of such treatment.  

In June 2001, the veteran reported that in 1974, he had 
received treatment for a neurologic disorder at the VAMC in 
Allen Park, Michigan.  The report of that treatment has not 
been associated with the claims folder.  

Finally in June 2001, the veteran reported that since 1996, 
he had received treatment for a low back disorder at the 
Brandon Chiropractic Center.  The records of that treatment 
have not been associated with the claims folder.

In light of the foregoing, additional development of the 
veteran's claims is warranted prior to further consideration 
by the Board.  Accordingly, the appeal is remanded for the 
following actions:

1.  Send the veteran notice of the 
information and evidence necessary to 
substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  Such 
notice must include, but is not limited 
to, the following:  (1) the information 
and evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the veteran is expected to provide; 
and (4) the need to furnish the VA any 
evidence in his possession that pertains 
to any of his claims, i.e., something to 
the effect that he should give the VA 
everything he has pertaining to his 
claims.  

2.  Request that the veteran specify the 
dates he was hospitalized at the San 
Francisco VAMC shortly after his 
discharge from service.  Also request 
that he identify the complaints and/or 
disorder for which he was hospitalized.  
Then, request the records of that 
hospitalization directly from the San 
Francisco VAMC.  Also request that the 
veteran provide any such records in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2) (2004).

3.  Request that the veteran specify name 
and address of the facilities where he 
was hospitalized in Michigan for a heart 
disorder between July 1973 and to 
November 2000.  Also request that he 
specify the dates of each period of 
hospitalization.  Then, request the 
records of each hospitalization, not 
currently on file, directly from each 
facility.  Also request that the veteran 
provide any such records in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

If such hospitalization occurred at 
facility associate with the Federal 
Government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If such hospitalization occurred at a 
private facility, and the requested 
records are unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  Request that the veteran specify the 
dates in 1974, when he was treated for a 
neurologic disorder at the VAMC in Allen 
Park, Michigan.   Then, request the 
records of such treatment directly from 
the Allen Park VAMC.  Also request that 
the veteran provide any such records in 
his possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

5.  Request that the veteran identify the 
address of the Brandon Chiropractic 
Center where he has been treated for back 
disability since 1996.  Then request 
those records directly from the clinic.  
Also request that the veteran provide any 
such records in his possession.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

6.  Request that the Social Security 
Administration provide an up-to-date 
status report on the veteran's benefits.  
This should include, but is not limited 
to, a copy of the original award letter, 
a list of the disabilities upon which the 
benefits are based, and copies of all 
medical evidence used to support the 
original award, as well as such evidence 
used to support the continuation of that 
award.  Also request that the veteran 
provide any such evidence in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

7.  When the actions in paragraphs 1, 2, 
3, 4, 5, and 6 have been completed, 
schedule the veteran for an orthopedic 
examination to determine the nature, 
etiology, and extent of any orthopedic 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  

If left knee and/or low back disability 
is found, the examiner must identify and 
explain the elements supporting each 
diagnosis.  The examiner must also render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such left knee disability is the result 
of any event in service, including, but 
not limited to, the left knee injury 
sustained in August 1967.  

If low back disability is found, the 
examiner must render an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not that such disability is the 
result of or chronically worsened by any 
event in service, including, but not 
limited to, the thoracic strain sustained 
in April 1968.  

The rationale for all opinions must be 
set forth in writing.

8.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
service-connection for 1) left knee 
disability; 2) low back disability; 3) 
malaria; 4) heart disease; 5) a stomach 
disorder; 6) amebic dysentery; 7) a sleep 
disorder; and 8) peripheral neuropathy.  

In considering the claim of entitlement 
to service connection for left knee 
disability, the RO's deliberations should 
include, but are not limited to, the 
question of whether such disability had 
its onset in service.  Such deliberations 
should also include, but again, are not 
limited to, whether that disability 
existed prior to service, and, if so, 
whether it was aggravated thereby.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-
73 (1999). 


	                  
_________________________________________________
	G. H.. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


